Citation Nr: 1758509	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a skin disability, characterized as tinea versicolor. 

2.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus. 

3.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the appeal is with the RO in New York, New York.  

In January 2016, the Board remanded the claims on appeal for further development.  After further development, the appeal is now ready for adjudication.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's skin disability is manifested by symptoms covering less than 5 percent of the exposed area and less than 5 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  The 10 percent rating the Veteran receives for right hallux valgus is the highest rating allowable under any relevant diagnostic code.  

3.  The 10 percent rating the Veteran receives for left hallux valgus is the highest rating allowable under any relevant diagnostic code.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a skin disability, characterized as tinea versicolor, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7820 (2017).

2.  The criteria for an initial rating in excess of 10 percent for a right hallux valgus have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5280 (2017).

3.  The criteria for a rating in excess of 10 percent for a left hallux valgus have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected bilateral hallux valgus and skin disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Skin Disorder

In this case, the Veteran's skin disorder, which has been diagnosed as tinea versicolor, is currently assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7820.  The next higher 30 percent rating is warranted if at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, in a January 2011 VA examination, the examiner observed that the Veteran had 2 patches of scaly discolored skin on his chest.  There was no scarring or disfigurement.  He noted that there was no exposed areas affected, and only 2 percent of his entire body was affected.  Additionally, while the Veteran took antifungal medication one time in the prior year, this was not considered a corticoid steroid or immunosuppressive drug.  Similarly, in an October 2016 VA examination, the Veteran reported rashes that he treated with Fluconazole, an antifungal medication.  The examiner determined that less than 5 percent of both his exposed body area and total body area, respectively, were affected by his skin condition.  While the Veteran continued to use an antifungal medication, this was not a corticosteroid or immunosuppressive drug, and there was no evidence that such treatments were used.  

Further, the Veteran's treatment records do not support a higher rating based upon size of the skin disorder or the use of corticosteroids or other immunosuppressive drugs at any point during the time on appeal.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's skin disorder on a schedular basis.  

The Board has also considered all potentially applicable diagnostic codes that rate his skin disorder.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, while the Veteran has non-service connected scars, the objective evidence medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring related to his skin condition that would warrant a higher rating.  


Bilateral Hallux Valgus

The Veteran currently receives two separate 10 percent ratings for hallux valgus in his right and left foot, respectively, under 38 C.F.R. § 4.71a , DC 5280 (addressing hallux valgus).  This is the highest rating allowable under this diagnostic code.

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral hallux valgus could be rated under any other potentially relevant diagnostic code.  In this case, the Board notes that the Veteran is already in receipt of a 30 percent rating for flat feet under DC 5276.  

Next, the Board has also considered whether the Veteran's bilateral hallux valgus may be better rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which addresses non-specific foot injuries.  When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5280, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to hallux valgus, and Diagnostic Code 5280 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (hallux valgus), and also provides specific guidance as to how symptoms of this disability are to be evaluated. 

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate hallux valgus, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran his service-connected disorders are worse than the ratings he currently receives, including that his bilateral hallux valgus and skin disability cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including foot pain and skin irritation that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest, and the Veteran does not specifically allege, that his service-connected hallux valgus and skin disability rendered him unemployable.  Therefore, Rice is inapplicable in this case.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with a VA examination per the Board's January 2016 remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in January 2016 to obtain additional records and a new VA examination.  As such, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Specifically, the RO obtained all relevant and available outstanding records.  Moreover, the Veteran was provided with a VA examination in October 2016.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial rating in excess of 10 percent for a skin disability, characterized as tinea versicolor, is denied.

An initial rating in excess of 10 percent for right hallux valgus is denied.

An initial rating in excess of 10 percent for left hallux valgus is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


